Name: Commission Regulation (EU) NoÃ 707/2010 of 5Ã August 2010 amending Regulation (EC) NoÃ 891/2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  beverages and sugar
 Date Published: nan

 6.8.2010 EN Official Journal of the European Union L 205/3 COMMISSION REGULATION (EU) No 707/2010 of 5 August 2010 amending Regulation (EC) No 891/2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 148 in conjunction with Article 4 thereof, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part (2) entered into force on 1 April 2009. Article 1 of Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (3) should refer to this Stabilisation and Association Agreement. (2) An Interim Agreement on trade and trade related matters between the European Community, of the one part, and the Republic of Serbia, of the other part (4), entered into force on 1 February 2010. Articles 1 and 2 of Regulation (EC) No 891/2009 should refer to this new trade arrangement. (3) Article 5(1) of Regulation (EC) No 891/2009 provides that import licence applications shall be submitted during the first seven days of each of the 12 sub-periods, provided for in Article 3(2) of that Regulation. In order to facilitate trade, operators should be allowed to import from the day on which the tariff quota is opened. Consequently they should be allowed to apply for import licences in the month preceding the first sub-period. Therefore, it is necessary to establish the time periods for the application, notification and issuing of import licences for the first sub-period. (4) Article 15(2) of Regulation (EC) No 891/2009 provides penalties if imported sugar, which is not intended for refining, is refined. However, these penalties should not apply if justified and exceptional technical reasons are approved by Member States. (5) Regulation (EC) No 891/2009 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 891/2009 is amended as follows: 1. in Article 1, point (e) is replaced by the following: (e) Article 27(2) of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part;; 2. in Article 1, the following point (g) is added to the first paragraph: (g) Article 11(4) of the Interim agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Serbia, of the other part (5). 3. in Article 2, point (b), the words points (b) to (f) are replaced by the words points (b) to (g); 4. in Article 5(1), a second subparagraph is added: Without prejudice to the first subparagraph, licence applications for the first sub-period referred to in Article 3(2) may be submitted from the eighth to the 14th day of the month preceding that sub-period.; 5. Article 8 is replaced by the following: Article 8 Issuance and validity of import licences 1. Import licences applied for in accordance with the first subparagraph of Article 5(1) shall be issued from the 23rd day until the last day of the month during which an application was made. 2. Import licences applied for in accordance with the second subparagraph of Article 5(1) shall be issued from the first day until the eighth day of the month following the month during which an application was made. 3. The licences shall be valid until the end of the third month following that in which they were issued but no longer than 30 September. In case of exceptional import sugar and industrial import sugar, the licences shall be valid until the end of the marketing year for which they were issued.; 6. in Article 9, paragraph 1 is replaced by the following: 1. Member States shall notify the Commission of the total quantities covered by import licence applications: (a) no later than on the 14th day of the month during which the applications are submitted, in case of applications referred to in the first subparagraph of Article 5(1); (b) no later than on the 21st day of the month during which the applications are submitted, in case of applications referred to in the second subparagraph of Article 5(1).; 7. in Article 15(2), the second subparagraph is replaced by the following: Producers shall pay, before 1 June following the marketing year concerned, an amount equal to EUR 500 per tonne for the quantities of sugar referred to in point (c) of the first subparagraph, for which they cannot provide a proof, acceptable to a Member State, that refining took place for justified and exceptional technical reasons.. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 107, 28.4.2009, p. 166. (3) OJ L 254, 26.9.2009, p. 82. (4) OJ L 28, 30.1.2010, p. 2. (5) OJ L 28, 30.1.2010, p. 2.;